Filed:  July 18, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Application for Admission
to the Bar of the State of Oregon,
JAMES JEFFERSON CARTER,
	Applicant.
(SC S47312)
	En Banc
	Application for admission to the practice of law in Oregon.
	Argued and submitted May 13, 2002.
	Peter L. Barnhisel, of Barnhisel, Willis, Barlow & Stephens,
P.C., Corvallis, argued the cause and filed the briefs for
applicant.
	Jeffrey D. Sapiro, Oregon State Bar, Lake Oswego, argued the
cause and filed the brief for the Oregon State Board of Bar
Examiners.
	PER CURIAM
	Applicant's application for admission to the Oregon State
Bar is denied.
		PER CURIAM
		The issue in this contested lawyer admission proceeding
is whether applicant James Jefferson Carter should be admitted to
the Oregon State Bar (Bar).  The Board of Bar Examiners (Board)
recommends that this court deny applicant's application for
admission to practice law.  Applicant contends that he has proved
by clear and convincing evidence that he possesses the fitness
and good moral character necessary for admission to the practice
of law in Oregon and requests that this court admit him despite
the Board recommendation.  After a de novo review of the record,
we conclude that applicant should not be admitted to the practice
of law at this time.  
Applicant began attending the University of Oregon law
school in the fall of 1995.  In October 1995, he went to Lake
Oswego to visit his parents for the weekend.  While there, he
learned that two of his family members had been suffering serious
health problems, and he became distraught over the news.  When
applicant was returning home to Eugene late in the evening at the
end of the weekend, he became so upset that he pulled over to the
side of the road to collect himself.  At that moment, he happened
to be near the Wilsonville offices of a computer firm, In Focus,
where he previously had been employed for about six months.  He
drove into the In Focus parking lot. 
		Applicant still had his employee access card in his
car, and he decided to enter the building to "take something." 
He emptied out two gym bags that he had in the car and brought
them into the building.  After wandering about the office for a
few minutes, he loaded up the gym bags with about $5,000 worth of
computer equipment, put the loaded bags back in the car, drove to
Eugene, and took the stolen items into his apartment.  Over the
next several days, the accused deleted files from the stolen
computer's hard drive in an effort to hide the fact that he had
taken it from In Focus.  
		Applicant's entry into the In Focus building and his
removal of the computer equipment were captured on a security
video.  Applicant's former employer identified him from the
video, and a deputy from the Clackamas County Sheriff's Office
contacted him 10 days after the incident.  Applicant denied that
he had been in the In Focus building since he ceased his
employment there and denied that he had stolen anything from In
Focus.  He also told the deputy that he had returned the key card
and that he had been in Eugene the entire day on which the theft
occurred.  Applicant continued to deny involvement in the theft
even after the sheriff told him that his acts had been recorded
on the surveillance video.  
		The next day, applicant contacted a lawyer, who
arranged for the stolen equipment to be returned.  In January
1996, applicant was indicted on one count of burglary, in
violation of ORS 164.215, and on one count of theft, in violation
of ORS 164.055.  Applicant never was tried or convicted of the In
Focus crimes.  With the help of his lawyer, applicant and In
Focus entered into a civil compromise in July 1997, and a circuit
court later dismissed the criminal charges.  
		Soon after he was indicted, applicant began counseling,
ostensibly to explore why he had committed the theft.  Applicant
discontinued his counseling sessions that fall, at the beginning
of his third year of law school.  
		In March 1998, applicant applied for admission to the
practice of law.  In that application, he fully disclosed the
circumstances of the crime.  He also informed the Bar that twice
earlier he had been caught shoplifting, once as a 13-year-old and
once in college.  The Board began an investigation.  As part of
that investigation, the Board requested applicant to undergo a
general character evaluation by a psychologist.  
		The psychologist reported that applicant had been a
very intelligent and precocious youngster and that applicant's
parents believed early on that he was not being challenged
adequately in school.  For that reason, his parents enrolled him
in high school at the age of 12.  Applicant's immaturity relative
to that of his classmates led him to suffer various social
difficulties.  According to the psychologist, that, in turn, led
applicant to develop various psychological coping mechanisms such
as, eventually, narcissism, which enabled him to view himself as
superior despite feelings of inadequacy, and a tendency to
repress unpleasant or difficult matters.  The psychologist
concluded that applicant's personality combines several traits
indicative of narcissistic personality disorder and of passive-aggressive personality disorder.  Although applicant does not
have sufficient traits of either disorder to meet the diagnostic
criteria for a personality disorder, and although those
personality traits are well-controlled nearly all the time, his
defenses weaken under stress and those personality traits are
likely to create problems for him from time to time.  The
psychologist also was troubled by applicant's lack of insight;
according to the psychologist, applicant continues to have
difficulty understanding and articulating his motivation for the
In Focus theft. 
		In November 1999, the Board notified applicant that it
would recommend that he be admitted to the Bar conditionally,
subject to certain probationary terms.  Those terms included,
among other things, that applicant be placed under the
supervision of a mentor and that he enter into long-term therapy
to address the personality traits that led to the In Focus
incident.  Applicant agreed and signed a Conditional Admission
Agreement in January 2000.  The Board submitted that agreement to
this court, together with its recommendation that applicant be
admitted conditionally to the practice of law.  This court
rejected that recommendation and remanded the matter for a
character review proceeding. 
		A three-member panel of the Board held a character and
fitness evidentiary hearing in November 2000.  Applicant
represented himself at that hearing.  Notwithstanding having been
informed that he bore the burden of proof at the hearing, (1)
applicant presented no personal or professional references or
other evidence to establish his current good character.  Instead,
at the beginning of the hearing, he told the Board panel that he
did not know how to go about proving his fitness and good moral
character, and asked the panel members to suggest what type of
evidence he should provide.  The panel declined to make any
suggestions; rather, it referred applicant to the rules for
admission.  
		In April 2001, the hearing panel sent applicant a copy
of its proposed decision recommending against admitting him to
the Bar.  Thereafter, applicant retained counsel.  In May 2001,
applicant excepted to the proposed decision of the hearing panel. 
In June 2001, the Board notified applicant that it rejected those
exceptions; the panel issued its decision recommending that this
court deny applicant's application to practice law.  In July
2001, applicant filed a motion in this court to present
additional evidence, in which he requested leave to offer three
third-party character references.  The Bar objected to that
motion and, in October 2001, this court denied it.  
		The Board based its decision not to recommend applicant
for admission on several factors.  First, the Board noted that
applicant's conduct was of a type that could have (but would not
necessarily have) led to disbarment, had it occurred while
applicant was a practicing lawyer.  Using the ABA Standards as
guidelines, the Board took note of the presence of the following
mitigating factors:  (1) personal or emotional problems; (2) full
and free disclosure to the Board and cooperative attitude in the
proceedings; (3) good character or reputation; (4) interim
rehabilitation; and (5) remorse.  The Board viewed as an
aggravating factor applicant's conduct immediately after the
theft, including his repeated denials of involvement and his
efforts to conceal the crime.  The Board found that that post-crime conduct cast substantial doubt on applicant's honesty,
fairness, and respect for the rights of others and for the law.  
		Although the Board considered the theft to be a single
and anomalous act of misconduct that was out of character with
applicant's general behavior, it found that his acts of
restitution and remorse did not commence until he was caught. 
The Board also was concerned about the absence of any current
personal or professional character evidence in the record
supporting applicant's request for admission, particularly in
light of the fact that the theft occurred five years before the
hearing.  Finally, the Board observed that, although applicant
attributed his conduct to the stress created by his family
situation, that stress was not so abnormal or unique as to
eliminate the risk of a recurrence in the future.  Moreover, the
Board was concerned that, notwithstanding the psychologist's
recommendation that applicant enter into long-term therapy to
address the underlying psychological reasons for his behavior,
applicant had not done so.  In those circumstances, the Board
concluded that applicant had not proved by clear and convincing
evidence that he would be able to withstand the stress of the
legal profession and that, consequently, he had not met his
burden of proving that he possesses the requisite good moral
character and fitness to practice law. 
		An applicant for admission to the Bar must show that he
or she presently is a person of good moral character.  ORS
9.220(2)(a).  An applicant must prove that he has the requisite
character by clear and convincing evidence.  In re Rowell, 305 Or
584, 588, 754 P2d 905 (1988).  That standard requires an
applicant to show that it is "highly probable" that he has good
moral character.  In re Monaco, 317 Or 366, 370 n 4, 856 P2d 311
(1993).  Any significant doubts about an applicant's character
should be resolved in favor of protecting the public by denying
admission to the applicant.  In re Jaffee, 319 Or 172, 177, 874
P2d 1299 (1994). 
"[A]cts or conduct" that "reflect moral turpitude" or
that "would cause a reasonable person to have substantial doubts
about the individual's honesty, fairness and respect for the
rights of others and for the laws of the state and the nation"
may demonstrate a lack of good moral character.  ORS 9.220(2)(b). 
Theft is an act of misconduct involving moral turpitude.  In re
Kimmell, 332 Or 480, 491, 31 P3d 414 (2001); see also In re
Sonderen, 303 Or 129, 133, 734 P2d 348 (1987) ("in order to
involve moral turpitude, [the conduct] must require intent and
must include as an element fraud, deceit, dishonesty, harm to a
specific victim or illegal activity undertaken for personal
gain").  Accordingly, applicant's misconduct related to and
surrounding the In Focus theft demonstrates that, at that time,
applicant did not possess good moral character. (2) 
		Given that circumstance, the crucial inquiry is whether
applicant's character has reformed sufficiently in the interim to
permit his admission to the Bar.  Jaffee, 319 Or at 177; Rowell,
305 Or at 588.  In his brief to this court, applicant contends
that "he has met his burden of proof of present good moral
character in essentially the only way he can, and that is by his
actions since the event."  By that, he means remaining crime-free
and pursuing his academic goals of, among other things,
completing law school, passing the Oregon Bar Examination, and
pursuing an electrical engineering degree.
		This court has observed that reformation is difficult,
but not impossible, to prove to the court's satisfaction. 
Jaffee, 319 Or at 177.  The court has considered, as evidence of
reformation, character testimony from those who know and have had
an opportunity to observe the applicant, participation in
activities that benefit society, and an applicant's forthright
acknowledgment of the wrongfulness of his or her past actions. 
Jaffee, 319 Or at 178; Rowell, 305 Or at 590-91.  In the present
proceeding, however, applicant has not offered any evidence from
which this court could conclude that applicant's character has
reformed sufficiently to permit his admission to the Bar.  
		Relatedly, applicant contends that the Board erred in
failing to give him the opportunity to present additional
evidence.  He asserts that the character hearing should not have
been an adversarial proceeding and that, considering the
importance of the proceeding, applicant's obvious inexperience,
and the fact that applicant appeared pro se, the Board should
have "advised [him] of the importance of such current [character]
references."  
		Applicant misapprehends the Board's role.  The Board's
role is not to protect applicant.  Instead, it is to protect the
public through proceedings like those that it conducted in
applicant's case.  Applicant was fully informed that he bore the
burden of proof to establish his good moral character and fitness
to practice.  It was incumbent on him to prepare for the hearing
so that he would know the type of evidence that the Board and
this court have in the past considered in determining whether an
applicant has established meaningful character reformation. 
Applicant's statements that he has reformed, without more, are
insufficient.  
		Applicant's application for admission to the Oregon
State Bar is denied.  




1. The Board twice provided applicant with a copy of the
Oregon State Bar's Rules for Admission and specifically informed
applicant that he bore the burden of proof at the hearing.  Rule
for Admission 9.45(6) provides:

	"Burden of Proof.  To be entitled to admission to the
practice of law in Oregon, an applicant must establish
by clear and convincing evidence that she or he has the
requisite character and fitness to practice law." 
Return to previous location.



2. Applicant was not convicted of theft, but such a
conviction is not necessary to establish a lack of good moral
character.  As noted, ORS 9.220(b) refers to "acts or conduct." 
Thus, it is sufficient that the record show that an applicant
committed acts that constitute the offense.  See, e.g.,
Kimmell, 332 Or at 485 (holding, in disciplinary context, that,
because disciplinary action for violation of Disciplinary Rule 1-102(A)(2) and (3) is based on accused's conduct rather than on
accused's conviction, proof of conviction was not required to
find a violation).
Return to previous location.